o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil conex-136155-16 the honorable pat toomey united_states senate washington dc attention dear senator toomey ------------------ ------------------------ ------------------------------------------- i am responding to your inquiry dated date on behalf of a group of your constituents consisting of earn their living through small agricultural operations and are exempt from either self- employment contributions act seca_tax or federal_insurance_contributions_act fica tax these constituents have applied for and been granted an exemption by the commissioner of social_security from either seca or fica tax because they are members of and adhere to the tenets of a recognized religious sect or division that is conscientiously opposed to accepting the benefits of certain kinds of insurance including insurance under the social_security act these constituents asked whether their applications for grants under the united_states department of agriculture usda grant program specifically through the national resources conservation service would cause them to lose their seca or fica tax exemption who generally we cannot provide binding legal advice to taxpayers unless they request a private_letter_ruling as described in revproc_2016_1 internal_revenue_bulletin however i can provide the following general information the law provides an exemption from seca taxes for certain individuals who are self- employed this exemption applies to a member of a recognized religious sect or subdivision who follows the established tenets or teachings of the sect by reason of which the individual conscientiously opposes accepting the benefits of any private or public insurance which makes payments in the event of death disability old-age or retirement or makes payments toward the cost of or provides services for medical_care conex-136155-16 including the benefits of any insurance system established by the social_security act and who applies for the exemption sec_1402 of the internal_revenue_code the individual must waive all benefits and other_payments under title ii and xviii of the social_security act on the basis of his or her wages and self-employment_income as well as benefits and other_payments to the individual on the basis of the wages and self- employment income of any other person sec_1402 of the internal_revenue_code in addition the sect or subdivision must meet three requirements the sect or subdivision must have been in existence continuously since date the sect or subdivision must provide for its dependent members at a reasonable standard of living the sect or subdivision must hold established tenets according to which it is opposed to public or private insurance sec_1402 d and e of the internal_revenue_code in addition to the exemption from seca taxes the law provides a corresponding exemption from fica_taxes for employers and employees of the same religious sect or subdivision sec_3127 of the internal_revenue_code the requirements for this exemption are the same as the exemption for seca_tax as described above except that the employer and employee both have to apply for the exemption while you did not provide specific grant information grants provided through the usda grant program do not appear to provide the type of private or public insurance benefits to which individuals who apply for the seca or fica tax exemption discussed above are conscientiously opposed if this is the case then application or receipt of a usda grant should not affect the seca or fica tax exemption that applies to members of recognized religious sects ---------------------- i hope this information is helpful if you have any additional questions please contact me at ---------------------- ------------------ or at sincerely victoria a judson associate chief_counsel tax exempt government entities
